    Case: 1:16-cv-04884 Document #: 122 Filed: 03/01/19 Page 1 of 3 PageID #:1561



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

KIM AMMONS,                                           )
                                                      )
                  Plaintiff,                          )         1:16-cv-04884
                                                      )
         v.                                           )         Judge Robert M. Dow, Jr.
                                                      )         Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                           )
                                                      )
                  Defendant.                          )

                    BOARD’S MOTION IN LIMINE NO. 19
         TO BAR THE INTRODUCTION OF EVIDENCE RELATING TO
      PLAINTIFF’S COMMUNICATIONS WITH THE BOARD’S EOCO ABOUT
    ANY CLAIM OTHER THAN HER ADA FAILURE TO ACCOMMODATE CLAIM

         Defendant, Board of Education of the City of Chicago (“Board”), by its attorneys, pursuant

to the Federal Rules of Evidence and the Federal Rules of Civil Procedure, moves this Court to bar

discussion, evidence, argument, or testimony relating to Plaintiff’s discussions with the Board’s

internal Equal Opportunity Compliance Office (“EOCO”) concerning claims unrelated to her ADA

failure to accommodate claim. In support of this Motion, the Board states as follows:

         As discussed in Motion in limine No. 14, the Board moves to bar any and all discussion,

evidence, argument, or testimony pertaining to allegations of (1) age discrimination and retaliation; (2)

sexual orientation discrimination; (3) Title VII harassment or discrimination; (4) ADA Retaliation; and

(5) FMLA Retaliation, including any associated IDHR and EEOC Charges. See also Board’s Motion to

Strike Plaintiff’s Jury Demand as to Plaintiff’s Retaliation Claims, ECF No. 100. 1 Along this same

reasoning, Plaintiff’s communications with the Board’s internal EOCO department regarding other



1   The Board’s Motion to Strike Plaintiff’s Jury Demand as to Plaintiff’s Retaliation Claims. ECF No. 100.
The Board reserves the right to supplement this motion should the Court find that any of Plaintiff’s retaliation
claims are properly before the jury. In particular, if Plaintiff’s ADA retaliation claim is heard by a jury in addition
to her ADA failure to accommodate claim, then the only relevance of her IDHR/EEOC charges is whether
she filed a charge alleging failure to accommodate.
   Case: 1:16-cv-04884 Document #: 122 Filed: 03/01/19 Page 2 of 3 PageID #:1562



claims unrelated to her ADA failure to accommodate claim are not relevant to the issues in this case

and therefore prejudicial to the Board. FRE 401 and 403.

       Within the Board’s EOCO department, Dalila Bentley handles all employee requests for

reasonable accommodations due to a disability. Corinne Leak (a.k.a. Donna Leak) does not respond

to any such requests. Therefore, communications with the Corinne Leak in the EOCO department

are not at all relevant to Plaintiff’s claim that the Board failed to accommodate her. Dalila Bentley is

the one who responded to Plaintiff’s requests and therefore has knowledge of circumstances relating

to Plaintiff’s claim of ADA failure to accommodate. Accordingly, the Court should not permit any

discussion, evidence, argument, or testimony to the jury pertaining to any conversations or written

communications with the Board’s EOCO, particularly Corinne Leak (a.k.a. Donna Leak), regarding

any claim other than her failure to accommodate claim stemming from her request for an

accommodation in April 2015, including but not limited, allegations against the Board pursuant to

Title VII, ADEA, or ADA other than Plaintiff’s claim that the Board failed to accommodate her.

       WHEREFORE, the Board moves to bar discussion, evidence, argument, or testimony

relating to Plaintiff’s discussions with the Board’s internal Equal Opportunity Compliance Office

(“EOCO”) concerning claims unrelated to her ADA failure to accommodate claim.

Dated: March 1, 2019.
                                               Respectfully submitted,


                                               BOARD OF EDUCATION OF THE CITY OF
                                               CHICAGO, DEFENDANT

                                               Joseph Moriarty, General Counsel

                                       By:     /s/Christina Jaremus
                                               Christina Jaremus, Assistant General Counsel
                                               Giselle Safazadeh, Assistant General Counsel
                                               Susan J. Best, Assistant Deputy General Counsel
                                               Board of Education of the City of Chicago
                                               1 North Dearborn, Suite 900

                                                   2
   Case: 1:16-cv-04884 Document #: 122 Filed: 03/01/19 Page 3 of 3 PageID #:1563



                                              Chicago, Illinois 60602
                                              Telephone: (773) 553-1700
                                              gbsafazadeh@cps.edu
                                              cjaremus@cps.edu
                                              sjbest@cps.edu

                                CERTIFICATE OF SERVICE

       I, Christina Jaremus, an attorney, do hereby certify that I caused the attached Board’s Motion
in Limine No. 19 to Bar the Introduction of Evidence Relating to Plaintiff’s Communications
with the Board’s EOCO About Any Claim Other Than her Failure to Accommodate Claim to
be filed with the Clerk of the Court on March 1, 2019 using the CM/ECF system which sent
notification of such filing to all counsel of record.


                                      By:     /s/Christina Jaremus
                                              Christina Jaremus, Assistant General Counsel




                                                 3
